LOTTINGER, Judge.
This is an appeal by appellant, John B. Armant, seeking review of a ruling by the State Civil Service Commission dismissing appellant’s appeal from his termination of employment with the Housing Authority of New Orleans by that agency. The Commission dismissed appellant’s appeal for failure to file a written notice of appeal within thirty (30) days of receiving written notice of his removal, that the appellant was a probationary employee and had no right of appeal, and that the appeal was devoid of any specific facts to support appellant’s charge of discrimination.
Appellant was given a probationary appointment on March 8, 1976, and by letter dated July 19, 1976, he was notified that he was being separated from his position effective the close of business on August 1,1976.
On August 31, 1976, appellant forwarded his notice of appeal, which was received by the Commission on September 1, 1976.
In arguing against the dismissal of his appeal because of its untimeliness, appellant cites Smith v. Board of Commissioners of Port of New Orleans, 262 La. 96, 262 So.2d 383 (1972) and Emmons v. Agricultural Insurance Company, 245 La. 411, 158 So.2d 594 (1963). Emmons was an automobile accident case wherein the court repeated the often stated general rule that appeals are favored. In Smith, the Supreme Court cited Emmons and applied this rule to reverse a civil service appeal that had been dismissed by the Commission for failure of the notice of appeal to contain a clear and concise statement of the action complained of and the basis of the appeal. Though this is one of the reasons this appeal was dismissed, the Commission first mentioned untimeliness. We, therefore, find neither of these cases applicable or controlling.
Civil Service Commission decisions are reviewable on appeal to this Court on both law and fact. Art. 10, § 12, La.Const. (1974). The scope of review is the same as that accorded appeals from the Trial Courts. Art. 5, § 10, La.Const. (1974) and Michel v. Department of Public Safety, Alcoholic Beverage Control Board, 341 So.2d 1161 (La.App.1st Cir. 1977), writ refused, 343 So.2d 1078 (La.1977).
Civil Service Rule 13.12 in part provides:
“(a) No appeal shall be effective unless a written notice ... is received in the office of the Director in the Department of State Civil Service at Baton Rouge, Louisiana.
“(1) Within thirty (30) calendar days after the date on which appellant received written notice of the *1264action on which the appeal is based
In its written opinion, the Civil Service Commission determined that the appeal was not timely filed. Appellant does not contest this fact finding, and therefore, we find no error on the part of the Civil Service Commission in dismissing the appeal.
Therefore, for the above and foregoing reasons the judgment of the Civil Service Commission is affirmed at appellant’s costs.
AFFIRMED.